Title: From Thomas Jefferson to Henry Guegan, 4 November 1820
From: Jefferson, Thomas
To: Guegan, Henry


Sir
Monticello
Nov. 4. 20.
The box of books came to hand yesterday, safely and in good order, and I shall immediately write to Capt Bernard Peyton, my correspondent in Richmond, to remit you the sum of 43D–50C, as in this inland situation we have no course of Exchange but thro’ Richmond. I was gratified by the catalogue of classical books, as it makes known to me some editions which I had not before known of. I presume you have no more of it than stated in your printed catalogue. I find the Patris Graeci & Romani to contain but a part of the Corpus petrum, and too dear for the present difficult times. I salute you with esteem & respect.Th: Jefferson